     Case 3:20-cr-03236-JAH Document 33-1 Filed 12/08/20 PageID.62 Page 1 of 9




1
      STEWART LAW GROUP
      L. Marcel Stewart, Esq., SBN #250920
2     600 B Street, Suite 2050
3     San Diego, CA 92101
      Tel: 619.702.4123
4
      Fax: 888.810.9115
5     Email: lmslaw@att.net
6     Attorneys for Joshua Torgison
7

8
                        UNITED STATES DISTRICT COURT
9

10                    SOUTHERN DISTRICT OF CALIFORNIA
11                                             )
      UNITED STATES OF AMERICA                     CASE NO. 20CR3236-JAH-01
12
                                               )
                                               )
                                                   DATE: Nov. 13, 2020
13                                             )
                     Plaintiff,                    TIME: 10:30 A.M.
                                               )
14            v.                               )
15                                             )   MEMORANDUM OF POINTS AND
      JOSHUA TORGISON,                         )   AUTHORITIES IN SUPPORT OF
16                                             )   DEFENDANT JOSHUA
                                               )
17                                                 TORGISON’S DISCOVERY
                                               )
                    Defendant.                 )   MOTIONS
18

19                                        I.
20                                      FACTS
21          On June 26, 2019, Defendant Joshua Torgison was stopped by law
22    enforcement while driving a vehicle with Defendant Matthew Todd (D2) as a
23    passenger. At the time of the stop, Mr. Torigon was a felon, having been
24    previously convicted of a crime punishable of more than a year in custody.
25          Defendant Todd was the owner, of the firearms and when law enforcement
26    searched the vehicle, the following firearms were located were located on
27    Defendant Todd’s lap:
28




                                           1

                                                               20CR3236-JAH-01
     Case 3:20-cr-03236-JAH Document 33-1 Filed 12/08/20 PageID.63 Page 2 of 9




1                 • A Remington shotgun bearing 13 serial number 703174;
2                 • a Western Field .222 bolt-action rifle bearing serial 23 number
3                   259053 ;
4                 • a Winchester 30WCF lever-action rifle bearing serial 24 number
5
                    34429; and
6
                  • a Springfield XD semi-automatic handgun bearing serial 25 number
7
                    XD745604.
8
            At no time, did Mr. Torgison exercise dominion and control over the
9
      firearms.
10
                                         II.
11
                                       MOTIONS
12

13
      A.    MOTION TO COMPEL DISCOVERY AND PRESERVE
            EVIDENCE
14
            Defendant moves for the production by the government of the following
15
      discovery and for the preservation of evidence. This request is not limited to those
16
      items that the prosecutor knows of, but rather includes all discovery listed below
17
      that is in the custody, control, care, or knowledge of any government agency. See
18
      generally Kyles v. Whitley, 514 U.S. 419 (1995); United States v. Bryan, 868
19

20
      F.2d 1032 (9th Cir. 1989).

21
            (1)     Brady Material:    Defendant requests all documents, statements,

22    agents' reports, and tangible evidence favorable to the defendant on the issue of
23    guilt and/or which affects the credibility of the government's case. Under Brady,
24    impeachment as well as exculpatory evidence falls within the definition of
25    evidence favorable to the accused. United States v. Bagley, 473 U.S. 667 (1985);
26    United States v. Agurs, 427 U.S. 97 (1976); Giglio v. United States, 405 U.S. 150
27    (1972).
28           (2) The Defendant's Statements: The Government must disclose to the
      defendant all copies of any written or recorded statements made by the defendant;

                                            2

                                                                20CR3236-JAH-01
     Case 3:20-cr-03236-JAH Document 33-1 Filed 12/08/20 PageID.64 Page 3 of 9




1     the substance of any statements made by the defendant which the Government
2     intends to offer in evidence at trial; any response by the defendant to
3     interrogation; the substance of any oral statements which the Government intends
4     to introduce at trial and any written summaries of the defendant’s oral statements
5
      contained in the handwritten notes of the Government agent; any response to any
6
      Miranda warnings which may have been given to the defendant; as well as any
7
      other statements by the defendant. Fed. R. Crim. P. 16(a)(1)(A) and (B). The
8
      Advisory Committee Notes and the 1991 amendments to Rule 16 make clear that
9
      the Government must reveal all the defendant’s statements, whether oral or
10
      written, regardless of whether the government intends to make any use of those
11
      statements.
12
            (3)     Arrest Reports, Notes and Dispatch Tapes:          The defense also
13

14
      specifically requests that all arrest reports, notes and dispatch or any other tapes

15
      that relate to the circumstances surrounding his arrest or any questioning, if such

16    reports have not already been produced in their entirety, be turned over. This
17    request includes, but is not limited to, any rough notes, records, reports,
18    transcripts or other documents in which statements of the defendant or any other
19    discoverable material is contained. Such material is discoverable under Fed. R.
20    Crim. P. 16(a)(1)(A) and (B) and Brady v. Maryland, 373 U.S. 83 (1963). See
21    also Loux v. United States, 389 F.2d 911 (9th Cir. 1968). Arrest reports,
22    investigator's notes, memos from arresting officers, dispatch tapes, sworn
23    statements, and prosecution reports pertaining to the defendant are available
24
      under Fed. R. Crim. P. 16(a)(1)(B), Fed. R. Crim. P. 26.2, and Fed. R. Crim. P.
25
      12(h). Preservation of rough notes is requested, whether or not the government
26
      deems them discoverable.
27
            (4) Any Information That May Result in a Lower Sentence Under the
28
      Guidelines: As discussed above, this information is discoverable under Brady,


                                            3

                                                                20CR3236-JAH-01
     Case 3:20-cr-03236-JAH Document 33-1 Filed 12/08/20 PageID.65 Page 4 of 9




1     373 U.S. at 83. This request includes any cooperation or attempted cooperation by
2     the defendant, as well as any information that could affect any base offense level
3     or specific offense characteristic under Chapter Two of the Guidelines. Also
4     included in this request is any information relevant to a Chapter Three
5
      adjustment, to a determination of the defendant's criminal history, or to any other
6
      application of the Guidelines.
7
            (5) Any Information That May Result in a Lower Sentence Under 18
8
      U.S.C. § 3553: After United States v. Booker, 543 U.S. 220, 125 S. Ct. 738
9
      (2005), the Guidelines are merely advisory and federal sentencing is governed by
10
      18 U.S.C. § 3553, which requires a judge to consider “any information about the
11
      nature of the circumstances of the offense.” 18 U.S.C. § 3553(a)(1). This broad
12
      range of judicial discretion, combined with the mandate that “[n]o limitation shall
13

14
      be placed on the information concerning the background, character, and conduct

15
      of a person convicted of an offense which a court of the United States may

16    receive and consider for the purpose of imposing an appropriate sentence,” 18
17    U.S.C. § 3661, means that any information whatsoever may be “material … to
18    punishment,” Brady, 373 U.S. at 87, whether or not the government deems it
19    discoverable.
20          (6) The Defendant's Prior Record: Evidence of prior record is available
21    under Fed. R. Crim. P. 16(a)(1)(D). Counsel specifically requests that the copy be
22    complete and legible.
23          (7) Any Proposed 404(b) Evidence: Evidence of prior similar acts is
24
      discoverable under Fed. R. Crim. P. 16(a)(1)(E) and Fed. R. Evid. 404(b) and
25
      609. In addition, under Fed. R. Evid. 404(b), “upon request of the accused, the
26
      prosecution . . . shall provide reasonable notice in advance of trial . . . of the
27
      general nature . . . .” of any evidence the government proposes to introduce under
28
      Fed. R. Evid. 404(b) at trial. The defendant requests that such notice be given


                                            4

                                                                20CR3236-JAH-01
     Case 3:20-cr-03236-JAH Document 33-1 Filed 12/08/20 PageID.66 Page 5 of 9




1     three weeks before trial in order to give the defense time to adequately investigate
2     and prepare for trial.
3           (8) Evidence Seized: Evidence seized as a result of any search, either
4     warrantless or with a warrant, is discoverable under Fed. R. Crim. P. 16(a)(1)(E).
5
            (9) Request for Preservation of Evidence: The defense specifically
6
      requests that all dispatch tapes or any other physical evidence that may be
7
      destroyed, lost, or otherwise put out of the possession, custody, or care of the
8
      government and which relate to the arrest or the events leading to the arrest in this
9
      case be preserved. This request includes, but is not limited to, the results of any
10
      fingerprint analysis, alleged narcotics, the defendant’s personal effects, the
11
      vehicle, and any other evidence seized from the defendant, or any third party. It is
12
      requested that the government be ordered to question all the agencies and
13

14
      individuals involved in the prosecution and investigation of this case to determine

15
      if such evidence exists, and if it does exist, to inform those parties to preserve any

16    such evidence.
17          (10) Tangible Objects: The defense requests, under Fed. R. Crim. P.
18    16(a)(1)(E) the opportunity to inspect and copy as well as test, if necessary, all
19    other documents and tangible objects, including photographs, books, papers,
20    documents, photographs of buildings or places or copies of portions thereof
21    which are material to the defense or intended for use in the government's case-in-
22    chief or were obtained from or belong to the defendant.
23          (11) Evidence of Bias or Motive to Lie: The defense requests any
24
      evidence that any prospective government witness is biased or prejudiced against
25
      the defendant, or has a motive to falsify or distort his or her testimony.
26
      Pennsylvania v. Ritchie, 480 U.S. 39 (1987); United States v. Strifler, 851 F.2d
27
      1197 (9th Cir. 1988).
28




                                             5

                                                                  20CR3236-JAH-01
     Case 3:20-cr-03236-JAH Document 33-1 Filed 12/08/20 PageID.67 Page 6 of 9




1           (12) Impeachment evidence: Defendant requests any evidence that any
2     prospective government witness has engaged in any criminal act whether or not
3     resulting in a conviction and whether any witness has made a statement favorable
4     to the defendant. See Fed. R. Evid. 608, 609 and 613.             Such evidence is
5
      discoverable under Brady. See United States v. Strifler, 851 F.2d 1197 (9th Cir.
6
      1988) (witness’ prior record); Thomas v. United States, 343 F.2d 49 (9th Cir.
7
      1965) (evidence that detracts from a witness’ credibility).
8
            (13) Evidence of Criminal Investigation of Any Government Witness:
9
      The defense requests any evidence that any prospective witness is under
10
      investigation by federal, state or local authorities for any criminal conduct. United
11
      States v. Chitty, 760 F.2d 425 (2d Cir. 1985).
12
            (14)   Evidence     Affecting    Perception,     Recollection,    Ability   to
13

14
      Communicate: Defendant requests any evidence, including any medical or

15
      psychiatric report or evaluation, tending to show that any prospective witness’s

16    ability to perceive, remember, communicate, or tell the truth is impaired; and any
17    evidence that a witness has ever used narcotics or other controlled substance, or
18    has ever been an alcoholic. Strifler, 851 F.2d at 1197; Chavis v. North Carolina,
19    637 F.2d 213, 224 (4th Cir. 1980).
20          (15) Witness Addresses: The defense requests the name and last known
21    address of each prospective government witness. See United States v. Napue, 834
22    F.2d 1311 (7th Cir. 1987); United States v. Tucker, 716 F.2d 576 (9th Cir. 1983)
23    (failure to interview government witnesses by counsel is ineffective); United
24
      States v. Cook, 608 F.2d 1175, 1181 (9th Cir. 1979), overruled on other grounds
25
      by Luce v. United States, 469 U.S. 38 (1984) (defense has equal right to talk to
26
      witnesses). The defendant also requests the name and last known address of every
27
      witness to the crime or crimes charged (or any of the overt acts committed in
28




                                             6

                                                                    20CR3236-JAH-01
     Case 3:20-cr-03236-JAH Document 33-1 Filed 12/08/20 PageID.68 Page 7 of 9




1     furtherance thereof) who will not be called as a government witness. United
2     States v. Cadet, 727 F.2d 1453 (9th Cir. 1984).
3           (16)     Statements Relevant to the Defense: The defense requests
4     disclosure of any statement that may be “relevant to any possible defense or
5
      contention” that he might assert. United States v. Bailleaux, 685 F.2d 1105 (9th
6
      Cir. 1982). This would include Grand Jury transcripts which are relevant to the
7
      defense motion to dismiss the indictment.
8
            (17)     Name of Witnesses Favorable to the Defendant: The defense
9
      requests the name of any witness who made any arguably favorable statement
10
      concerning the defendant or who could not identify him or who was unsure of his
11
      identity, or participation in the crime charged. Jackson v. Wainwright, 390 F.2d
12
      288 (5th Cir. 1968); Chavis v. North Carolina, 637 F.2d 213, 223 (4th Cir. 1980);
13

14
      Jones v. Jago, 575 F.2d 1164, 1168 (6th Cir. 1978); Hudson v. Blackburn, 601

15
      F.2d 785 (5th Cir. 1979).

16          (18) Informants and Cooperating Witnesses: The defense requests
17    disclosure of the names and addresses of any informants or cooperating witnesses
18    used or to be used in this case. The government must disclose the informant’s
19    identity and location, as well as disclose the existence of any other percipient
20    witness unknown or unknowable to the defense. Roviaro v. United States, 353
21    U.S. 53, 61-62 (1957). The defense also requests disclosure of any information
22    indicating bias on the part of any informant or cooperating witness. Giglio, 405
23    U.S. at 150. Such information would include what, if any, inducements, favors,
24
      payments, or threats were made to the witness to secure cooperation with the
25
      authorities.
26
            (19) Jencks Act Material: The defense requests all material to which
27
      defendant is entitled pursuant to the Jencks Act, 18 U.S.C. § 3500, including
28
      “rough” notes that constitute an accurate account of the witness' interview is


                                            7

                                                              20CR3236-JAH-01
     Case 3:20-cr-03236-JAH Document 33-1 Filed 12/08/20 PageID.69 Page 8 of 9




1     sufficient for the report or notes to qualify as a statement under § 3500(e)(1).
2     Campbell v. United States, 373 U.S. 487, 490-92 (1963).
3           (20) Reports of Scientific Tests or Examinations: Pursuant to Fed. R.
4     Crim. P. 16(a)(1)(F), the defendant requests disclosure and the opportunity to
5
      inspect, copy, and photograph the results and reports of all tests, examinations,
6
      and experiments conducted upon the evidence in this case, including, but not
7
      limited to, any fingerprint testing done upon any evidence seized in this case, that
8
      is within the possession, custody, or control of the government, the existence of
9
      which is known, or by the exercise of due diligence may become known, to the
10
      attorney for the government, and that are material to the preparation of the
11
      defense or are intended for use by the government as evidence in chief at the trial.
12
            (21)   Henthorn Material: The defendant requests that the prosecutor
13

14
      review the personnel files of the officers involved in his arrest, and those who will

15
      testify, and produce to him any exculpatory information at least two weeks prior

16    to trial and one week prior to the motion hearing. This includes all citizen
17    complaints and other related internal affairs documents involving any of the
18    immigration officers or other law enforcement officers who were involved in the
19    investigation, arrest and interrogation of defendant. See Henthorn, 931 F.2d at 29.
20    In addition, he requests that if the government is uncertain whether certain
21    information is to be turned over pursuant to this request, that it produce such
22    information to the Court in advance of the trial and the motion hearing for an in
23    camera inspection.
24
            (22) Expert Witnesses: Pursuant to Fed. R. Crim. P. 16(a)(1)(G), the
25
      defendant requests a written summary of the expert testimony that the
26
      government intends to use at trial, including a description of the witnesses’
27
      opinions, the bases and the reasons for those opinions, and the witnesses’
28
      qualifications.


                                             8

                                                                 20CR3236-JAH-01
     Case 3:20-cr-03236-JAH Document 33-1 Filed 12/08/20 PageID.70 Page 9 of 9




1           (23) Residual Request: The Defendant intends by this discovery motion
2     to invoke his rights to discovery to the fullest extent possible under the Federal
3     Rules of Criminal Procedure and the Constitution and laws of the United States.
4     This request specifically includes all subsections of Rule 16. Defendant requests
5
      that the government provide him and his attorney with the above requested
6
      material sufficiently in advance of trial.
7
            B.     LEAVE TO FILE FURTHER MOTIONS
8
            Mr. Torgison respectfully requests that this Court grant him leave to file
9
      further motions after complete discovery has been provided.
10

11
                                          III.
12                                    CONCLUSION
13          Mr. Torgison respectfully requests that the Court order production and
14    preservation of the aforementioned discovery and grant leave to file further
15    motions.
16

17    Dated: December 8, 2020
18                                                 Respectfully submitted,
19

20                                                 /s/ L. Marcel Stewart
21                                                 L. MARCEL STEWART
22
                                                   Attorneys for Mr. Torgison
23

24

25

26

27

28




                                              9

                                                                   20CR3236-JAH-01
